DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyakawa (US 2017/0221036), in view of Degrassi (US 2016/0180658).
With respect to claim 1, Miyakawa discloses a sales register apparatus (abstract), comprising: 
a register to perform registration processing for registering a commodity being purchased by a customer (abstract).
Miyakawa discloses all of the limitations above but does not explicitly disclose the feature of a sound output section with a single speaker configured to output sounds concerning 
However, Degrassi teaches the feature of a sound output section with a single speaker configured to output sounds concerning the transaction to an operator of the register on one side of the register and the customer on an opposite side of the register (abstract, claim 1 and paragraph [0010] discloses that the system can be configured in “handheld devices such as a smart phone, a bar code scanner, optical code reader and the like, a data capture terminal connected to a handheld device, desktop, laptop or notebook computer, an automated teller machine, a kiosk, a vending machine, a payment machine, facsimile machine, a point of sale device, a ring scanner and the like”).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Miyakawa to include the feature of a sound output section with a single speaker configured to output sounds concerning the transaction to an operator of the register on one side of the register and the customer on an opposite side of the register, as taught by Degrassi in order to facilitate the registration.
With respect to claim 2, Degrassi further teaches the feature, wherein the sound output section outputs an audible signal from a gap in a housing of the register (paragraph [0010] discloses that the system can be configured in “handheld devices such as a smart phone, a bar code scanner, optical code reader and the like, a data capture terminal connected to a handheld device, desktop, laptop or notebook computer, an automated teller machine, a kiosk, a vending machine, a payment machine, facsimile machine, a point of sale device, a ring scanner and the like”).
claim 3, Miyakawa further teaches the feature wherein the register comprises a vertical scanner configured to read code information attached to the commodity (paragraph [0018]), and 
Degrassi further teaches the feature, , the speaker is above the vertical scanner, and the sound output section simultaneously outputs an audible signal via a first sound propagation path from the speaker to the customer and a second sound propagation path from the speaker to the operator (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 4, Degrassi further teaches the feature, wherein a primary sound output direction of the speaker is upward (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 5, Miyakawa discloses the feature, wherein the register includes an adjustable display mount above the vertical scanner for mounting an operator display (paragraphs [0010] and [0028]), and 
Degrassi further teaches the feature, wherein the speaker is positioned such that each of the first and second sound propagation paths comprises a portion passing through an opening in the adjustable display mount (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 6, Miyakawa discloses the feature, wherein the register includes an adjustable display mount for mounting an operator display (paragraphs [0010] and [0028]), and 
Degrassi further teaches the feature, the speaker is positioned such that each of the first and second sound propagation paths comprises a portion passing through an opening in the 
With respect to claim 7, Miyakawa discloses the feature, wherein the register comprises a vertical scanner configured to read code information attached to the commodity (paragraphs [0010] and [0028]), and 
Degrassi further teaches the feature, wherein the speaker is below the vertical scanner, and the sound output section simultaneously outputs an audible signal via a first sound propagation path from the speaker to the customer and a second sound propagation from the speaker to the operator (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 8, Degrassi further teaches the feature, wherein a primary sound output direction of the speaker is downward (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 9, Degrassi further teaches the feature, wherein each of the first and second sound propagation paths includes a plurality of holes in an outer surface of a housing of the register (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 10, Degrassi further teaches the feature, wherein each of the first and second sound propagation paths includes a plurality of holes in an outer surface of a housing of the register (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 11, Degrassi further teaches the feature, wherein the sound output section outputs audible signals for the customer and audible signals for the operator without 
With respect to claim 12, Miyakawa discloses the feature, further comprising: an operator display mounted on the register (paragraphs [0010] and [0028]), and 
Degrassi further teaches the feature, wherein the speaker is on an upper end portion of the operator display (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 13, Degrassi further teaches the feature, wherein the sounds include at least one of recorded voice messages and tones (abstract, paragraphs [0010] and [0020]).
With respect to claim 14, Miyakawa discloses a point-of-sale terminal (abstract), comprising: 
a housing having a customer side and an operator side (paragraphs [0010] and [0028]); 
a vertical scanner in the housing for reading commodity information; a tiltable display mount on the housing above the vertical scanner (paragraphs [0010] and [0028]); 
an operator display mounted on the tiltable display to face the operator side (paragraphs [0010] and [0028]).
Miyakawa discloses all of the limitations above but does not explicitly disclose the feature of a sound output section with a single speaker configured to simultaneously output sounds concerning registration processing to an operator on the operator side of the housing and a customer on the customer side of the housing, wherein the sound output section simultaneously outputs the sound from the single speaker via a first sound propagation path from the speaker to the customer and a second sound propagation path from the speaker to the operator.

Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Miyakawa to include the feature of a sound output section with a single speaker configured to simultaneously output sounds concerning registration processing to an operator on the operator side of the housing and a customer on the customer side of the housing, wherein the sound output section simultaneously outputs the sound from the single speaker via a first sound propagation path from the speaker to the customer and a second sound propagation path from the speaker to the operator, as taught by Degrassi in order to facilitate the registration.
With respect to claim 15, Degrassi further teaches the feature, wherein the speaker is on an upper end of the operator display and facing upward (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 16, Degrassi further teaches the feature, wherein the speaker is on an upper end of the housing adjacent to the tiltable display mount (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
claim 17, Degrassi further teaches the feature, wherein the speaker is in the housing below the vertical scanner and facing downward (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 18, Degrassi further teaches the feature, wherein each of the first and second sound propagation paths includes a plurality of holes in an outer surface of the housing (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 19, Degrassi further teaches the feature, wherein the sound output section outputs sounds intended for the customer and sounds intended for the operator without distinguishing audible signals types by intended recipient (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROKIB MASUD/Primary Examiner, Art Unit 3687